2020 UT App 159



               THE UTAH COURT OF APPEALS

                  ICS CORRECTIONS INC.,
                        Petitioner,
                             v.
    UTAH PROCUREMENT POLICY BOARD, GLOBAL TEL*LINK
 CORPORATION, JARED GARDNER, UTAH DIVISION OF PURCHASING
     AND GENERAL SERVICES, CHRISTOPHER HUGHES, AND
                      STATE OF UTAH.
                       Respondents.

                            Opinion
                        No. 20191006-CA
                    Filed November 19, 2020

               Original Proceeding in this Court

          James W. Anderson and Taymour B. Semnani,
                    Attorneys for Petitioner
        Brent O. Hatch and Tera J. Peterson, Attorneys for
            Respondent Global Tel*Link Corporation
        Sean D. Reyes and Brent A. Burnett, Attorneys for
       Respondents Utah Procurement Policy Board, Jared
       Gardner, Utah Division of Purchasing and General
         Services, Christopher Hughes, and State of Utah

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
   in which JUDGES KATE APPLEBY and DAVID N. MORTENSEN
                         concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     ICS Corrections Inc. (ICS) asks us to review the Utah
Procurement Policy Board’s (the Board) dismissal of its appeal of
a decision of the Utah Division of Purchasing and General
Services (the Division). We decline to disturb the Board’s
decision.
            ICS Corrections v. Procurement Policy Board


                        BACKGROUND

¶2     In 2019, the State of Utah solicited competitive bids to
provide inmate telephone services to the Utah Department of
Corrections and Salt Lake County. CenturyLink Inc., through its
wholly owned subsidiary, CenturyLink Public Communications
Inc., (collectively, CenturyLink) submitted a bid, but the
Division went with another contractor, Global Tel*Link
Corporation. CenturyLink protested that decision, but the
Division rejected the protest in a written decision (the Protest
Decision). CenturyLink then appealed the Protest Decision to the
Board, but the Board dismissed the appeal because CenturyLink
failed to attach a copy of the Protest Decision to its appeal.
CenturyLink petitioned us to review the dismissal.

¶3    While the case was pending in this court, CenturyLink
Public Communications Inc. was sold in a stock purchase
agreement and renamed ICS Corrections Inc. CenturyLink
moved to substitute ICS as the sole petitioner in this case, and
we granted that motion.


             ISSUE AND STANDARD OF REVIEW

¶4     ICS asks us to overturn the Board’s dismissal of
CenturyLink’s appeal. We “may not overturn a finding,
dismissal, or decision” of the Board “unless the finding,
dismissal, or decision, is arbitrary and capricious or clearly
erroneous.” Utah Code Ann. § 63G-6a-1802(4)(c) (LexisNexis
2019).


                           ANALYSIS

¶5     Utah Code sections 63G-6a-1702 and -1703 set forth the
requirements for filing an appeal with the Board. One of the
requirements states that the “notice of appeal . . . shall . . . be



20191006-CA                     2               2020 UT App 159
            ICS Corrections v. Procurement Policy Board


accompanied by a copy of any written protest decision.” Utah
Code Ann. § 63G-6a-1702(2)(b) (LexisNexis 2019).

¶6      ICS urges us to interpret this provision as directory,
rather than mandatory, and accordingly hold that substantial
compliance with the provision, rather than strict compliance, is
sufficient to avoid dismissal of the appeal. See Aaron & Morey
Bonds & Bail v. Third Dist. Court, 2007 UT 24, ¶ 7, 156 P.3d 801
(“Substantial compliance with a statutory provision is adequate
when the provision is directory, meaning it goes merely to the
proper, orderly and prompt conduct of the business, and the
policy behind the statute has still been realized.” (quotation
simplified)). ICS maintains that CenturyLink substantially
complied by providing a copy of the Protest Decision one
business day after filing the appeal and that the delay did not
prejudice any party.

¶7     To determine whether strict compliance with a provision
is required, we look to legislative intent. See id. ¶ 9. And “[t]o
determine legislative intent, we turn first to the plain language”
of the statute. Id. Moreover, “[p]ursuant to our rules of statutory
construction,” we interpret a statutory provision “in light of the
statute as a whole and in harmony with related statutory
provisions.” Id.

¶8       After section 63G-6a-1702 outlines the requirements for
filing an appeal with the Board, it continues with instructions for
how the Board is to process the appeal. Notably, it dictates that
within seven days of receiving an appeal, “the appointing officer
shall . . . dismiss any claim asserted in the appeal, or dismiss the
appeal, without holding a hearing if the appointing officer
determines that the claim or appeal, respectively fails to comply
with any of the requirements” in section 63G-6a-1702(2)–(4)
or -1703. Utah Code Ann. § 63G-6a-1702(5)(b) (emphasis added).
By unequivocally directing the appointing officer to dismiss the
appeal if the appeal “fails to comply with any of the



20191006-CA                     3                2020 UT App 159
            ICS Corrections v. Procurement Policy Board


requirements,” see id. (emphasis added), the statute’s plain
language makes it clear that the legislature intended to make the
requirements mandatory. Cf. Pugh v. Draper City, 2005 UT 12,
¶¶ 3, 15–17, 114 P.3d 546 (explaining that language in a statute
requiring election officers to remove a candidate’s name from
the ballot if the candidate failed to timely file an interim report of
campaign contributions and expenditures supported a
determination that the filing deadline was mandatory). And
thus, strict compliance was required. See Moore v. Schwendiman,
750 P.2d 204, 206 (Utah Ct. App. 1988) (“[O]ne must comply
precisely with a mandatory requirement or the transaction or
process is invalidated.”).

¶9     “Once [a] statute is determined to require strict
compliance, all bets are off for any actions other than exactness.”
Salt Lake City Corp. v. Kunz, 2020 UT App 139, ¶ 35. Thus, the
Board did not clearly err, nor did it act arbitrarily or
capriciously, in dismissing CenturyLink’s appeal.


                          CONCLUSION

¶10 In light of the statutory language, it is clear that the
requirements for filing an appeal with the Board demand strict
compliance. The failure to strictly comply justified the Board’s
dismissal of the appeal. Accordingly, we decline to disturb the
Board’s dismissal decision.




20191006-CA                      4                2020 UT App 159